WELLS, Judge.
Jessla Construction Corporation appeals from a final judgment in favor of the Miami-Dade County School Board on Jessla’s wrongful termination claim. We affirm the judgment because the trial court correctly concluded that (1) the parties’ contract expressly authorizes either the project architect or “its authorized representative,” to certify that cause exists to terminate Jessla’s employment; (2) the individual who signed the termination *1248certification was a representative of project architect, authorized to certify as to cause for Jessla’s termination; and, (3) the termination certification complied with the requirements of the contract so as to permit the School Board to terminate Jessla’s employment. Because the trial court’s determination that no new architect was employed on this project so as to require a new or additional certification is supported by competent, substantial evidence, and because we find no merit in any of Jessla’s remaining claims, we affirm the judgment on appeal.
Affirmed.